EXHIBIT 32.2 CERTIFICATION OF CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1 SECTION -OXLEY ACT OF 2002 The undersigned, Dana L. Perry, has executed this certification in connection with the filing with the Securities and Exchange Commission of AZZ incorporated’s Amendment No. 1 to the Annual Report on Form 10-K for the fiscal year ended February 28, 2009 (the “Report”).The undersigned hereby certifies that: 1. the Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of AZZ incorporated. Dated: September 4, 2009 /s/ Dana L. Perry Dana L. Perry Senior Vice President and Chief Financial Officer
